 

Exhibit 10.6

 



GRANDPARENTS.COM, INC.

 

September 15, 2016

 

Lee Lazarus

301 East 79 Street

New York, NY 10075

 



Re: Executive Employment Agreement dated December 9, 2013 (the “Agreement”)
between Grandparents.com, Inc. and you



 

Dear Lee:

 

This will serve as an amendment to the Agreement. Any capitalized term used in
this letter which is not otherwise defined herein shall have the meaning
ascribed to it in the Agreement. This letter amends the terms of the Agreement
and your employment thereunder as follows:

 

1.                  Term. The term of your employment shall be modified to end
on August 31, 2019. Any subsequent renewals shall be subject to the mutual
agreement of the Company and the Executive.

 

2.                  Merger or Sale. Section 5.D of the Agreement is hereby
terminated and no payment is or shall be due from the Company thereunder.

 

3.                  Severance. If the severance payment for one year's salary
becomes due under clause (ii) of Section 5.F of the Agreement, such payment
shall be payable in 12 equal monthly installments in accordance with the
Company's regular payroll practices following the date of termination.
Additionally, clause (vi) of Section 5.F of the Agreement is hereby terminated.

 

4.                  Ratification. Except as amended herein, all other terms of
the Agreement shall remain in full force and effect.

 

Please indicate your acceptance of the terms of this letter amendment to the
Agreement by signing where indicated below and returning a copy to me.

  

 

  Sincerely,         GRANDPARENTS.COM, INC.         By: /s/ Steve Leber    
Steve Leber, Chief Executive Officer

  

Accepted and Agreed

 

/s/ Lee Lazarus

Lee Lazarus

 



 

 

